     Case: 4:21-cv-00308-RLW Doc. #: 6 Filed: 03/11/21 Page: 1 of 4 PageID #: 34




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION
______________________________________________________________________________

ALTICOR, INC., and                                    )
                                                      )
AMWAY CORPORATION,                                    )
                                                      )
                Plaintiffs,                           )
                                                      )
v.                                                    )   Case No. 4:21-cv-00308
                                                      )
YIELD NATION, LLC,                                    )
                                                      )   JURY TRIAL REQUESTED
                Defendant.                            )


                          Plaintiffs’ Motion for Preliminary Injunction


         Plaintiffs Alticor, Inc. and Amway Corporation (“Plaintiffs”), under Federal Rule of Civil

Procedure 65, hereby request the Court to enter an Order against Defendant Yield Nation, LLC

(“Yield Nation”) barring Yield Nation from continuing to pass off to consumers its agricultural

products as Plaintiffs’ Nutriplant® brand of products.

         Plaintiffs submit in support of this motion the following materials, which are filed

concurrently herewith:

        Plaintiff’s Memorandum in Support of their Motion for Preliminary Injunction;

        Articles of Incorporation of Yield Nation, LLC (Ex. 5);

        Declaration of John Seurynck and exhibits thereto (Ex. 1);

        Declaration of Clint Feezel (Ex. 6);

        Declaration of Jay Greenwood and exhibits thereto (Ex. 7);

        Declaration of John Klockenga and exhibits thereto (Ex. 4);

        Declaration of Matt LaFont and exhibits thereto (Ex. 8);

                                                  1
  Case: 4:21-cv-00308-RLW Doc. #: 6 Filed: 03/11/21 Page: 2 of 4 PageID #: 35




      Declaration of Josh Lemke and exhibits thereto (Ex. 9);

      Declaration of Greg Maubach and exhibits thereto (Ex. 2);

      Declaration of John Rapp and exhibits thereto (Ex. 10);

      Declaration of Kent Roser (Ex. 11);

      Declaration of Bill Schewe and exhibits thereto (Ex. 3);

      Declaration of Bryan Waier and exhibits thereto (Ex. 12); and

      Declaration of Clyde Zimmerman and exhibit thereto (Ex. 13).

       For the reasons set forth in these materials, Plaintiffs respectfully ask that the Court enter

an Order for a preliminary injunction against Yield Nation, and its officers, agents, servants,

employees, attorneys and all entities and individuals in active concert or participation with them

who received actual notice of such injunction by personal service or otherwise:

                  i.   Precluding Yield Nation and its officers, agents, servants, employees,

                       attorneys and all entities and individuals in active concert or participation

                       with them, from claiming, stating, or representing that Yield Nation sells

                       Nutriplant®, that Nutriplant® is owned or in any way associated with

                       Yield Nation, that Yield Nation’s products originate with Nutriplant®; or

                       otherwise representing any connection between Yield Nation and its

                       products, on the one hand, and Nutriplant® or Plaintiffs, on the other

                       hand;

                 ii.   Precluding Yield Nation and its officers, agents, servants, employees,

                       attorneys and all entities and individuals in active concert or participation

                       with them, from using the Nutriplant® marks in its sales materials,

                       including brochures and Sales Receipts; and


                                                 2
  Case: 4:21-cv-00308-RLW Doc. #: 6 Filed: 03/11/21 Page: 3 of 4 PageID #: 36




                iii.   Precluding Yield Nation and its officers, agents, servants, employees,

                       attorneys and all entities and individuals in active concert or participation

                       with them, from further infringement of Plaintiff’s federal trademark

                       rights.

       WHEREFORE, Plaintiffs respectfully request that this Court grant Plaintiffs’ Motion for

Preliminary Injunction and enter an Order against Defendant Yield Nation as set forth above and

for such other and further relief as this Court deems just and proper.

Dated: March 11, 2021                                Respectfully Submitted,

                                                     DOWD BENNETT LLP

                                                     By: /s/ Matthew K. Crane
                                                        Matthew K. Crane #65854
                                                        7733 Forsyth Blvd., Suite 1900
                                                        St. Louis, Missouri 63105
                                                        (314) 889-7300 (telephone)
                                                        (314) 863-2111 (facsimile)
                                                        mcrane@dowdbennett.com

                                                     and

                                                     WARNER NORCROSS & JUDD, LLP

                                                           Edward. J. Bardelli (pro hac vice pending)
                                                           Paul Beach (pro hac vice pending)
                                                           1500 Warner Building
                                                           150 Ottawa Ave N.W.
                                                           Grand Rapids, MI 49503
                                                           (616) 485-9917 (telephone)
                                                           ebardelli@wnj.com
                                                           pbeach@wnj.com

                                                     Attorneys for Plaintiffs




                                                 3
  Case: 4:21-cv-00308-RLW Doc. #: 6 Filed: 03/11/21 Page: 4 of 4 PageID #: 37




                                     Certificate of Service

        The undersigned certifies that on March 11, 2021 a true and correct copy of the foregoing
was electronically filed using the Court’s electronic filing system. By operation of that system a
notice of electronic filing will be served upon all counsel of record in the case.

                                                    /s/ Matthew K. Crane




                                                4
